Appellant was convicted of murder in the first degree, and his punishment assessed at death. After being properly and duly warned by the court, as provided by the terms of the statute, appellant persisted in pleading guilty, to the charge against him, which plea was properly received and entered by the court. Thereupon the State introduced sufficient evidence to show express malice. The court submitted both degrees of murder: the jury assessed appellant's punishment at death, finding him guilty of murder in the first degree. The only assignment of error is the alleged insufficiency of the evidence. The evidence shows that appellant having manifested expressed antecedent malice against deceased, followed him down to the creek in which he and his wife were fishing, and without any cause, shot him to death, and threw his body into the creek. There is no mitigation of the heinous crime committed: but on the contrary the evidence shows appellant deserves the punishment awarded by the jury. The judgment is accordingly affirmed.
Affirmed.
Davidson, Presiding Judge, absent. *Page 531